EXHIBIT 10.4

EAGLE MATERIALS INC.

INCENTIVE PLAN

 

(Amendment Dated May 15, 2017)

 

The Eagle Materials Inc. Amended and Restated Incentive Plan dated August 7,
2013 (the “Plan”) is hereby amended as follows:

1.Section 12 of the Plan in amended and restated in its entirety as follows:

12.Taxes.  The Corporation or its designated third party administrator shall
have the right to deduct applicable taxes from any Employee Award payment and
withhold, at the time of delivery or vesting of cash or shares of Common Stock
under this Plan, an appropriate amount of cash or number of shares of Common
Stock or a combination thereof for payment of amounts for tax withholding and to
take such other action as may be necessary in the opinion of the Corporation to
satisfy all obligations for withholding of such taxes.  The Committee may also
permit withholding to be satisfied by the transfer to the Corporation of shares
of Common Stock theretofore owned by the holder of the Employee Award with
respect to which withholding is required.

2.Except as expressly modified and amended in this Amendment, the remaining
terms and conditions of the Plan shall remain in full force and effect and shall
not be deemed modified, amended, revoked or changed in whole or in part.  The
terms and conditions of the Plan are incorporated herein by reference and made a
part hereof.

 

 